Citation Nr: 1409948	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1975.  He also had periods of active duty training and inactive duty training with the Reserve/National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In October 2012 and August 2013, the Board remanded the claims for additional development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A low back disability to include lumbar degenerative disc disease was not manifest during active service, lumbar arthritis was not manifest to a compensable degree within one year of separation from active duty, and a lumbar disorder is not otherwise attributable to active service.

2.  A right shoulder disability to include glenohumeral and acromioclavicular joint osteoarthritis was not manifest during active service, right shoulder arthritis was not manifest to a compensable degree within one year of separation from active duty, and a right shoulder disorder is not otherwise attributable to active service.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in-service, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A right shoulder disability was not incurred or aggravated in-service, and right shoulder arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the October 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  In October 2012, the Board remanded the claim, in part, to obtain the Veteran's parachute jump records.  The Appeals Management Center attempted to obtain the records, but received negative responses and determined that they were unavailable.  The Veteran was notified in an April 2013 letter.

In August 2013, the Board remanded the claim again to obtain and associate with the record outstanding records from the VA Greater Los Angeles and Long Beach Healthcare Systems.  The Appeals Management Center was able to associate available records.  

In October 2013, VA Long Beach Healthcare System informed the AMC that they did not have any records for the Veteran from 1990 to 1998 or from March 2002 to January 2007.  The VA informed the Veteran in October 2013 by telephone that they were unable to obtain records from VA Long Beach Healthcare System for treatment of any back and/or right shoulder disorder dated prior to January 1998 and from March 2002 to January 2006.  While the exact remand directives were not followed, in such that the Veteran was informed by telephone and not in writing of the unavailable records, and while records since January 2007 have not been requested, the Board finds that VA has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  To that end, during his 2012 hearing the Veteran recalled being treated only once by the VA Long Beach Healthcare System "a long time ago" and the record contains a Long Beach treatment record from May 1991.  The appellant has not indicated any current treatment at this VA facility and it appears that the one treatment he recalled has been obtained.  As such, any attempts to obtain records from Long Beach since 2007 would be futile.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

During the March 2012 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(3).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis 

The Veteran appeals the denial of entitlement to service connection for lumbar spine and right shoulder disabilities.  He contends that his low back and right shoulder disabilities were caused by his many parachute jumps during service.  He claims to have completed over 100 jumps and to have landed in tress, in the water and on cement.  According to the Veteran, he did not have a particular injury in service but that his disabilities resulted from the cumulative effects of jumping.  The Veteran testified that he injured his back in service and that his back was aggravated during a 1979 motor vehicle accident.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Based on the evidence of record, the Board finds that the preponderance of the most probative evidence is against entitlement to service connection for lumbar spine and right shoulder disabilities.  The service medical records are completely silent for any complaints, findings or diagnoses pertaining to either claimed disorder.  The 1975 separation examination disclosed normal findings for the spine and upper extremities.  There is also no evidence of compensably disabling arthritis within one year of separation from active duty.  

To the extent that the Veteran argues that he had a back injury in service and that such was aggravated during a 1979 motor vehicle accident, the Board notes that the Veteran filed an original claim for benefits, on VA Form 21-526, in May 1979 but he did not file a claim for a right shoulder and/or back disability nor did he make any mention of any related symptomatology.  Reserve records show that the Veteran was examined in April 1986, August 1987, May 1990 and June 1996, and those examinations disclosed normal findings for the spine and upper extremities.  The Veteran denied recurrent back pain and painful or trick shoulder during those examinations.  

A review of the record discloses that the Veteran's right shoulder and lumbar spine disabilities first manifested decades post service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The claims folder does not contain any competent evidence relating the Veteran's lumbar spine and right shoulder disabilities to service.  The Board has reviewed all service treatment records, all VA medical records of file and private treatment records.  These records do not include any opinion linking the Veteran's disabilities to service.  Rather, a November 2012 VA examiner opined that the Veteran's low back and right shoulder conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that there was insufficient evidence to support a nexus between the Veteran's current low back and right shoulder conditions and his military service.  

To that end, the examiner found that although the Veteran's in service 81 jumps while in the USAF as a parachutist certainly exposed him to increased risk of back injury, objective evidence to support his "complained of, was diagnosed with or treated for" a back condition while in service is lacking.  He noted that the separation examination showed a normal spine examination and no mention of chronic or active complaints of a back condition was documented.  The VA examiner also noted that the Veteran had post service motor vehicle accidents and that he has had intermittent recurrent episodes of similar pain over the last 12 years ever since his motor vehicle accident in 1994 which supports a finding that the appellant's back symptoms began post-service and are likely related to his post-service trauma related to motor vehicle accidents.  

The VA examiner also stated that the 1975 separation examination revealed normal findings for the upper extremities and that records support the Veteran's right shoulder condition began approximately in 1998.  The examiner found that the most likely etiology of the appellant's right shoulder osteoarthritis was his age.  The examiner stated that the Veteran's history of 81 in-service jumps as a parachutist was unlikely related to this disorder as such high impact activities tend to place a high level of strain about that which would be considered normal on the axial system which would include the lower extremities and the spine, not the shoulders per se (unless the individual had a specific related injury to the shoulder such as a bad fall onto his shoulder, however, that was not evident in the service treatment records).  The examiner, therefore, opined that the Veteran's current right shoulder osteoarthritis is less likely than not related to or due to his military service. 

The Board finds that the medical opinions rendered by the VA examiner are persuasive and assigns them greater probative weight than the lay statements of record.  The opinions of the VA examiner were rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the Veteran's contentions and based the opinions on a review of the claims folder.  The opinions are consistent with the historical record.  

The Board also notes that the Veteran has rendered inconsistent statements regarding the onset of his low back and right shoulder problems.  To that end, during his April 2007 claim for compensation, he reported that his back problems started in 1993 and his right shoulder problems began in 1997.  The Veteran testified during his hearing, however, that he injured his back in service and that his back was aggravated during a 1979 motor vehicle accident.  In August 2012, right shoulder pain with an onset of a year prior was reported.  He reported during his November 2012 VA examination that his right shoulder problems began around 2006.  His inconsistent statements go against his credibility and make him an unreliable historian.

In sum, the most probative evidence of record preponderates against finding that the Veteran's lumbar and right shoulder disabilities are related to service.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report back and shoulder problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of his lumbar degenerative disc disease and right shoulder osteoarthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the VA medical opinions are far more probative.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER


Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for a right shoulder disability is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


